Citation Nr: 0800391	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for carpal tunnel of 
the right hand.

2.  Entitlement to service connection for bilateral knee 
disorder.

3.  Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971, and other service of one year and 24 days.

This matter came before the Board of Veterans Appeals (Board) 
from November 2001 and August 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2005, the Board remanded the case to the RO for 
additional notice and development.  During the pendency of 
the appeal, the RO granted service connection for tinnitus.  
As this determination constitutes a full grant of the 
benefits sought as to that claim, it is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).  The case has been returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  There is no in-service occurrence of carpal tunnel of the 
right hand and no competent medical evidence of carpal tunnel 
of the right hand.

2.  There is no competent medical evidence of bilateral knee 
disorder.

3.  There is no in-service occurrence of a lower back 
disorder and no competent medical evidence of a lower back 
disorder.


CONCLUSIONS OF LAW

1.  Claimed carpal tunnel of the right hand was not incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Claimed bilateral knee disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  

3.  Claimed lower back disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VA duty to notify was satisfied by way of letters 
sent to the appellant in March 2001, April 2002, August 2003, 
and March 2005 that fully addressed all four notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claims, and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, pursuant to the Board's January 2005 Remand, VA 
orthopedic and neurological examinations and opinion were 
obtained in July 2005.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from VA Medical Centers in Orlando and 
Tampa, Florida.  In accordance with the January 2005 Remand, 
the veteran was asked in March 2005 to submit information for 
each non-VA doctor and medical facility that treated him for 
his claimed conditions, but he did not identify non-VA 
medical treatment.  The appellant was afforded VA medical 
examinations in July 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

Service Connection for Carpal Tunnel of the Right Hand

The veteran contends that he incurred carpal tunnel of the 
right hand in service. 

Service entry medical records of June 1967 indicate the 
veteran had no problems other than a broken collar bone and a 
left clavicle fracture that were not serious and he was 
deemed "acceptable" for service.  Service records are 
otherwise silent as to injuries, complaints, illnesses or 
treatment of the right hand.  The separation examination of 
November 1971 noted no problems and the veteran indicated 
that he was in "good health".

In June 2002, the veteran received VA treatment for his right 
wrist and was given a wrist splint.  From February 2003 to 
April 2005, the veteran received pain treatment and physical 
therapy at the VA Orlando and Sanford, Florida Outpatient 
Clinics (OPC) for carpal tunnel of the right hand.  In 
January 2005 the veteran was underwent surgery for carpal 
tunnel of the right hand at the Orlando OPC.  Treatment notes 
of April 2005 indicate that the veteran received extensive 
physical therapy for four months.  He was employed as an 
automobile mechanic.  He continued to have pain of both 
wrists and x-rays revealed degenerative arthritis of the 
right wrist involving the first carpal metacarpal joint and 
also between the trapezium and the trapezoid and the 
navicular.  The physician opined that the veteran would 
either have to tolerate the pain in order to return to work, 
or find a new profession.

In June 2005 a VA physician reported that the veteran's right 
wrist pain did not resolve after surgery, and although he 
received several steroid injections, they did not relieve the 
pain.  The physician noted that the previous work-up was 
documented with negative carpal tunnel syndrome and that x-
rays had not been demonstrative of any significant 
degenerative joint disease.

In July 2005, a VA neurological examination found that the 
veteran had intact cranial nerves II through XII bilaterally, 
complete motor strength in the upper and lower extremities; 
no evidence of atrophy of fasciculations; normal sensory 
examination in the upper and lower extremities; deep tendon 
reflexes symmetrical in the upper and lower extremities; 
normal cerebellar function, finger to nose and heel to shin 
tests; normal gait and stance; and negative Tinel and Phalen 
tests.  The physician opined that the nature and description 
of the veteran's symptoms and the physical examination "did 
not seem to suggest the possibility of carpal tunnel."

In this case, in addition to the absence of evidence of 
carpal tunnel of the right hand in service, the evidence is 
negative for post-service complaints, treatment, or findings 
regarding carpal tunnel of the right hand until the veteran's 
claim of April 2002, notably, 31 years after service 
separation.  

Assuming arguendo that the veteran incurred carpal tunnel of 
the right hand in service, there is no competent medical 
evidence of a current disability of carpal tunnel of the 
right hand.  The evidence weighing in favor of the veteran's 
claim that he has carpal tunnel consists of the veteran's 
assertions since April 2002 that he has carpal tunnel.  
However, in order to render a competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.
 
The evidence weighing against the veteran's claim of a 
current disability of carpal tunnel of the right hand 
includes the absence of service medical record evidence of 
complaints, findings, or treatment for carpal tunnel of the 
right hand, and the absence of post-service evidence of any 
complaints, findings, or treatment for carpal tunnel of the 
right hand until 31 years after service.  Also weighing 
against the veteran's claim is the VA examination opinion of 
July 2005 that the veteran does not have carpal tunnel of the 
right hand.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection for Bilateral Knee Disorder

The veteran contends that he incurred bilateral knee disorder 
in service. 

Service entry medical records of June 1967 indicate the 
veteran had no bilateral knee problems, and he was deemed 
"acceptable" for service.  Service medical records of July 
and August 1970 indicate the veteran had a piece of iron 
removed from his right leg, and he had pain in the right knee 
over the medial aspect without effusion, tenderness or loss 
of motion.  The records are otherwise silent as to injuries, 
complaints, illnesses or treatment of the knees.  The 
separation examination of December 1970 noted no problems and 
the veteran indicated that he was in good health.

In January 2001, and again in August 2003, the veteran 
received treatment at the Sanford OPC for knee or leg pain in 
the form of physical therapy.  A November 2001 VA x-ray 
report revealed mild degenerative knee changes.

In July 2005, a VA examination for bilateral knee disorder, 
with review of the claims' file, revealed that the veteran 
complained of aching, and stiffness and that his knees would 
occasionally pop.  He did not report instability, but stated 
that shrapnel hit him while in the military in both knees, 
but only the one on the right side was removed because of its 
size.  He reported flare-ups when walking for any prolonged 
period.  There did not appear to be any mechanical locking, 
just stiffness.  A goniometer was used to measure the active 
and passive range of motion.  He had flexion from 0 to 140 
degrees on both knees and extension of 0 degrees on both 
knees.  He had no additional limitation secondary to pain, 
fatigue, or lack of endurance with regard to range of motion.   
There was no instability, edema, weakness, tenderness, 
redness or heat and no guarding.  He was stable as to varus 
and valgus stress, revealed negative anterior and posterior 
Drawer sign, negative Lachman and McMurray tests.  He did 
have some medial joint line tenderness on both sides; 
however, he does not have any increase in pain with the 
McMurray evaluation.  The physician opined that it would be 
speculation to assume that any additional functional loss or 
range of motion occurred during flare-ups.  The x-ray 
revealed normal bilateral knees with very mild osteoarthritic 
changes, which were appropriate for his age.  There was no 
decrease in the medial or lateral joint spaces.  The 
physician diagnosed the veteran with bilateral knee pain 
"more likely related to his age than to any shrapnel injury 
35 years ago.  Therefore, it is not as likely as not related 
to his military experience, in my opinion."

In this case, while there is evidence of bilateral knee 
injury in service, it was not severe enough to be treated 
after August 1970, and upon separation in November 1971, the 
veteran did not note any problems in his examination and 
indicated he was in good health.  The evidence is negative 
for post-service complaints, treatment, or findings regarding 
bilateral knee injury until the veteran's claim of December 
2000, notably, 29 years after service separation.  

The evidence weighing in favor of the veteran's claim that he 
has a bilateral knee injury consists of the veteran's 
assertions to that effect since December 2000.  Again, in 
order to render a competent medical opinion, a witness must 
be competent to be probative as to the facts under 
consideration, and the veteran does not possess the requisite 
medical expertise to render such an opinion.  Espiritu supra.  
Furthermore, as the VA treated the veteran for bilateral knee 
pain, and no other disability, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
 
The evidence weighing against the veteran's claim of a 
current bilateral knee disability includes the absence of 
treatment in service medical records after August 1970, 
(including in separation medical records) of complaints, 
findings, or treatment, and the absence of post-service 
evidence of any complaints, findings, or treatment for 
bilateral knee disability until 29 years after service.  Also 
weighing against the veteran's claim is the VA examination 
opinion of July 2005 that the veteran's bilateral knee pain 
is more likely related to age and not as likely related to 
service.  

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Lower Back Disorder

The veteran contends that he incurred a lower back disorder 
in service. 

Service records are silent as to injuries, complaints, 
illnesses or treatment of a lower back disorder.  The 
separation examination of November 1971 noted no lower back 
problems, and the veteran indicated that he was in good 
health.

From January to December 2001, and again in May 2002, the 
veteran received treatment at the Sanford OPC for a low back 
disorder in the form of physical therapy.  An August 2001 
computed tomography (CT) scan of the lumbar spine revealed a 
mild degree of acquired spinal stenosis at L4-L5 with a 
possible right posterior protruding disc slightly encroaching 
upon the adjacent aspect of the dural sac.

In July 2005 a VA examination for low back disorder, with 
review of the claims' file, revealed that the veteran 
complained of constant pain in the lumbar spine, which was 
aided by going to a chiropractor.   He reported additional 
limitations with flare-ups.  Inspection of the lumbar spine 
showed no kyphosis, hyperlordosis, or scoliosis.  He had 
forward flexion of 30 degrees with pain, but the examiner did 
not find objective evidence of pain.  The veteran could 
forward flex to 30 degrees, however, he was able to sit 
upright with his hips flexed to 90 degrees.  He had 0 degrees 
of extension of the lumbar spine secondary to pain and left 
lateral rotation and right lateral rotation to 30 degrees 
with pain from 20 to 30 degrees bilaterally.  Left lateral 
rotation and right lateral rotation was limited to 20 degrees 
and he had pain from 10 to 20 degrees by report, but there 
was no objective evidence of pain noted.  The range of motion 
was additionally limited by approximately 5 degrees of 
forward flexion with repetitive use.  The veteran did not 
necessarily have any weakness or lack of endurance, just 
pain, which was his major functional impact.  His extension 
was not affected, he did not have any spasms or weakness in 
the lumbar spine.  He had no guarding or localized tenderness 
in the lumbar spine.  Neurological examination of the 
bilateral extremities was normal.  He had normal sensation in 
all dermatomes, and normal strength and normal tone in the 
bilateral lower extremities, with 2 plus deep tendon 
reflexes, which were symmetric bilaterally.  Waddell test was 
negative.  The x-ray and CT examination showed mild 
degenerative joint disease of the lumbar spine with facet 
hypertrophy, specially at L-5 and very mild spondylolisthesis 
was noted with loss of disc height at L4-L5 and L5-S1.  The 
physician opined that the veteran had lumbar back pain with 
no radiculopathy.  He stated, "Given this physical 
examination and x-ray findings, as well as the lack of any 
substantiating evidence that the patient had injury while in 
the military, I do not feel that it is likely that this 
patient's current low back pain is related to his military 
experience.  However, it is through speculation that the 
patient may have had an injury in the military.  However, 
this has not been bothering him too much until recently; 
therefore, it is not as likely as not related to his military 
experience."

In this case, in addition to the absence of evidence of lower 
back disorder in service, the evidence is negative for post-
service complaints, treatment, or findings regarding lower 
back disorder until the veteran's VA treatment for lower back 
disorder in February 2001, notably, 30 years after service 
separation.  

Assuming arguendo that the veteran incurred lower back 
disorder in service, there is no competent medical evidence 
of a current disability of lower back disorder.  The evidence 
weighing in favor of the veteran's claim that he has lower 
back disorder consists of the veteran's assertions since the 
December 2000 claim that he has lower back disorder.  
However, in order to render a competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.
 
The evidence weighing against the veteran's claim of a 
current disability of lower back disorder includes the 
absence of service medical record evidence of complaints, 
findings, or treatment for lower back disorder, and the 
absence of post-service evidence of any complaints, findings, 
or treatment for lower back disorder until 30 years after 
service.  Also weighing against the veteran's claim is the VA 
examination opinion of July 2005 which diagnosed the veteran 
with only lumbar back pain.  Again, the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez supra. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert supra.


ORDER

Service connection for carpal tunnel of the right hand is 
denied.

Service connection for bilateral knee disorder is denied.

Service connection for lower back disorder is denied.


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


